POWER OF ATTORNEY The undersigned officers and Trustees of PineBridge Mutual Funds (the “Trust”) hereby appoint Robin C. Thorn and James F. McCain, and each of them, as attorneys-in-fact and agents, with the power, to execute, and to file any of the documents referred to below relating to the registration of the Trust’s securities under the Securities Act of 1933, as amended (the “Securities Act”), including the Trust’s Registration Statement on Form N-1A, any and all amendments thereto, including all exhibits and any documents required to be filed with respect thereto with any regulatory authority, including applications for exemptive order rulings.Each of the undersigned grants to the said attorneys full authority to do every act necessary to be done in order to effectuate the same as fully, to all intents and purposes, as he or she could do if personally present, thereby ratifying all that said attorneys-in-fact and agents may lawfully do or cause to be done by virtue hereof. The undersigned officers and Trustees hereby execute this Power of Attorney, which may be executed in multiple counterparts, all of which taken together shall constitute one original, as of this 8th day of February, 2010. /s/ George W. Gau George W. Gau Chairman of the Board, Trustee /s/ John H. Massey John H. Massey Trustee /s/ David M. Reichert David M. Reichert Trustee /s/ Jack Boyce Jack Boyce Trustee /s/ Robin C. Thorn Robin C. Thorn President /s/ Joseph Altobelli Joseph Altobelli Chief Financial Officer and Treasurer /s/ James F. McCain James F. McCain Chief Compliance Officer, Secretary and Anti-Money Laundering Officer
